Citation Nr: 0329423	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  94-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-inflammatory hyperpigmentation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from September 1968 to September 1972, November 1972 to 
July 1975, and from January 1976 to April 1991.  He served in 
Vietnam and his awards and decorations include the Combat 
Action Ribbon based on Vietnam service.

The issues on appeal arose from an original Department of 
Veterans Affairs (VA) Regional Office (RO) rating decision in 
February 1992.  

The RO, in pertinent part, denied entitlement to service 
connection for gastroenteritis, and granted entitlement to 
service connection for post-inflammatory hyperpigmentation 
with assignment of a noncompensable evaluation effective 
April 30, 1991, the day for his separation from active 
service.

In November 1994 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  

In August 1995 the RO granted an increased (compensable) 
evaluation of 10 percent for post inflammatory 
hyperpigmentation effective from April 30, 1991.

As the recent increased evaluation does not reflect the 
maximum evaluation authorized under the rating schedule for 
skin disorders such issue remains on appeal.  AB v. Brown, 6 
Vet. App. 35, 39 (1993). 





In February 2002, after adjudicating other issues then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for further development and 
adjudicative action.

The issue of entitlement to service connection for a chronic 
acquired gastrointestinal disorder is addressed in the remand 
portion of the decision.  


FINDINGS OF FACT

1.  Post-inflammatory hyperpigmentation is associated with 
multiple dermatologic problems including nummular eczema and 
pruritic eczematoid dermatitis and manifested by persistently 
ongoing symptoms with exacerbations with itching involving 
the upper and lower extremities requiring treatment but 
without evidence of ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance. 

2.  The probative and competent medical evidence fails to 
demonstrate that post-inflammatory hyperpigmentation 
associated with multiple dermatologic problems including 
nummular eczema and pruritic eczematoid dermatitis covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
post-inflammatory hyperpigmentation have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 
7806 (effective prior and subsequent to August 30, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show skin disease including nummular 
eczema and dermatophytosis.  

An August 1991 VA dermatology clinical record shows moderate 
dermatophytosis of the feet with hyperkeratosis of the soles.  
Interdigital maceration was noted.  A few hyperpigmented (3-4 
centimeter) areas were noted on the extremities.  No active 
patches were noted.  

A March 1993 VA dermatology examination report shows the 
veteran recounted onset of a pruritic rash on hairy portions 
of the upper and lower extremities with small pustules and 
rash in the inguinal areas.  Topical medications controlled 
the rash on the forearms, legs and groin, but did not cure 
the symptoms.  The skin problems were worse in the hot 
weather when sweating excessively.  He complained of severe 
exacerbations of pruritis especially in the groin areas at 
times.

On objective examination slightly erythematous scaly 
eruptions were noted with considerable inflammatory 
hyperpigmentation in areas of the upper and lower extremities 
with several areas of hypopigmentation around hair follicles.  
No active lesions were present.  Diagnosis was moderately 
severe tinea cruris not considered disabling and 
folliculitis, well controlled with no active lesions.  

A November 1993 VA dermatology clinical record continued to 
show areas of hyperpigmented patches including the groin and 
left wrist with chronic itching.  Rash of cheeks and behind 
the ears was noted.  

A February 2000 private clinical record show a skin rash 
broke out again for 3 weeks and improved with treatment.  

A June 2000 private clinical record shows rash on both hands 
with burning, itching and pain.  

An October 2002 VA dermatology examination report shows that 
the examiner reviewed the veteran's claims file in detail.  
It was noted as history that during the veteran's tour of 
active duty, he had had over twenty medical examinations for 
dermatologic problems including nummular eczema, lichen 
simplex chronicus, dyshidrotic eczema, pruritic eczematoid 
dermatitis, excoriated, lichenified, hyperpigmented 
dermatitis and tinea pedis associated with interdigital 
maceration, hyperkeratosis of his soles and hyperpigmented 
areas on the dorsum of both feet.  The examiner noted that 
the above noted conditions were present mainly on the 
extremities but occasionally on the trunk.  

On objective examination the veteran's skin appeared normal 
at that time without any evidence of active nummular eczema, 
eczematoid dermatitis, excoriations, lichen simplex chronicus 
or tinea pedis. 

However his skin showed a moderate degree of 
hyperpigmentation in areas involved years ago with eczema, 
dermatitis and lichen simplex chronicus.  These areas of 
hyperpigmentation were on the dorsum of the finger joints of 
both hands, around the elbows and knees and inguinocrural 
folds and dorsum of the feet.

The medical examiner's diagnoses and evaluation noted that 
the veteran had areas of hyperpigmentation of his skin which 
was consistent with the facts found, and that the 
pigmentation was undoubtedly increased by his previous 
dermatologic problems and conditions encountered in service 
in Vietnam and elsewhere that qualified for an increase in 
disability.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims (CAVC) 
in Fenderson v. West, 12 Vet. App. 119 (1999), held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the CAVC discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Effective August 30, 2002 an amendment was made to the rating 
schedule regarding the evaluation of skin/scar disabilities.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 3-97.

The Board first notes that the amended criteria for rating 
dermatological disorders cannot be applied earlier than their 
effective date of August 30, 2002.  38 U.S.C.A. § 5110(g) 
(West 2002); DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay 
v. Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997); VAOPGCPREC 3-00.   

The record shows that the RO has considered both sets of 
rating criteria with respect to the veteran's claim.  
Accordingly, the Board has determined that the appellant will 
not be prejudiced by proceeding with appellate consideration 
on the claims presented.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Under the old criteria, the veteran's skin disability was 
rated by analogy to eczema under Code 7806.  A 10 percent 
rating is warranted under Code 7806 for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Under the new criteria for Code 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks o more, but not constantly, during the past 12-month 
period. 

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski , 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the United States Court of appeals for the Federal 
Circuit (CAFC) determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  


In view of the favorable decision cited below in which the 
Board is granting an increased evaluation for the service-
connected post-inflammatory hyperpigmentation, any 
deficiencies in the duties to notify and assist constitute 
harmless error.  


Increased Rating

The Board finds that a longitudinal review of the evidence 
including the veteran's service medical records discloses 
that his post-inflammatory hyperpigmentation is associated 
with multiple dermatologic problems including nummular eczema 
and pruritic eczematoid dermatitis.  

The service-connected skin disability is manifested by 
persistently ongoing symptoms with exacerbations with itching 
involving the upper and lower extremities requiring 
treatment.  

Following a review of the veteran's claims file and recent 
examination findings, a VA medical specialist stated that the 
veteran's pigmentation problem was undoubtedly increased by 
his previous dermatologic problems and conditions encountered 
in the in Vietnam and elsewhere that qualified for an 
increase in disability.  

The competent medical evidence presents manifestations of 
service-connected dermatologic disability which more nearly 
approximate the criteria for a 30 percent evaluation under 
the old criteria when viewed in light of the doctrine of 
reasonable doubt.  

However, there is no evidence of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptional repugnance to warrant a 50 
percent rating under Code 7806 under the old rating criteria. 



A review of the evidence under the new rating criteria shows 
that the objective findings do not demonstrate that the post-
inflammatory hyperpigmentation associated with multiple 
dermatologic problems including nummular eczema and pruritic 
eczematoid dermatitis covers more than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  As such, there is no basis 
to warrant a 60 percent rating under Code 7806 of the new 
criteria.

Moreover, the practice known as "staged ratings" as cited in 
Fenderson v. West, 12 Vet. App. 119 (1999), is not for 
application in this case, as the Board finds that the granted 
30 percent evaluation should be effective from the date of 
the grant of service connection.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating, and obviously 
considered them, but did not grant an increased evaluation on 
this basis.

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
has not markedly interfered with employment, and has not 
required frequent inpatient care as to render impractical the 
application of regular schedular standards, thereby 
precluding referral of the case to the Under Secretary or the 
Director of the VA Compensation service for consideration of 
extraschedular evaluation.


ORDER

Entitlement to an initial 30 percent evaluation for post-
inflammatory hyperpigmentation is granted, subject to the 
regulations governing the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 


Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The VBA AMC has not issued a development letter consistent 
with the notice requirements of the VCAA.

The record shows that neither the veteran nor his 
representative have stated that they have no additional 
evidence to submit within the regulatory period.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development: 




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should review the claims 
file to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
VBA AMC must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decisions in Quartuccio v. 
Principi and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should then conduct any 
necessary development/action brought 
about by the veteran's response, and 
issue a supplemental statement of the 
case if necessary. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



